DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The claim set filed 25 August 2022 has been considered on the merits. Claims 1-16 are rejected.

Response to Arguments
Applicant’s arguments, see page 5, filed 25 August 2022, with respect to the rejection of claims 2-5, 10, 12-10 and 15 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection under 35 U.S.C. §112(b) is made in light of the amendments. 
Applicant's arguments, see page 5-7, filed 25 August 2022, with respect to the rejection of claims under 35 U.S.C §103 have been fully considered but they are not persuasive. 
Specifically, applicant alleges Fan doesn’t disclose inherently using different materials for the opposing surfaces. However, the claim doesn’t require different materials so the features upon which applicant relies isn’t required in the claims. “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims” In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In addition, applicant alleges Barholm-Hansen isn’t directed to opposing surfaces having different hydrophilicities but to different regions within the same substrate surface with different hydrophilicities. However, the two instances are not mutually exclusive and Barholm-Hansen is directed to different regions within the same substrate with different hydrophilicities as pointed out by the applicant as well as to opposing surfaces having different hydrophilicities as pointed out by the examiner (see Figure 2 of Barhol-Hansen, which illustrates a microfluidic device with a base substrate 11 and a substrate 12 defining a flow path 13 in the form of a channel 13) (see also [0208] of Barholm-Hansen, which recites “[t]he FIGS. 3-10 show the flow path surfaces of base substrates and/or top substrates with different hydrophobic pattern”) (see also [0045] , which recites “at least the base substrate is subjected to the hydrophilic treatment. It has thus been found that in case the second surface of the top substrate (also called the lid) has a surface tension which is not too low e.g. above 20 mN/m, preferably above 30 mN/m, more preferably above 40 mN/m, the second surface of the top substrate need not be subjected to a hydrophilic treatment”) (see also claim 1 of Barholm-Hansen, which recites “a base substrate with a first surface and a top substrate with a second Surface, ii. hydrophilically treating at least one of the first and the second surfaces to provide a surface layer with a higher surface tension than the surface tension prior to the hydrophilic treatment […] iv. joining said base Substrate and top substrate to each other to provide a flow path between said first and second surfaces”). 
In addition, applicant alleges neither of the two cited references, Fan and Barholm-Hanson, teaches or suggests the specific relationship between the hydrophilicity of the claimed first flow channel surface and the second flow channel surface. Under the broadest reasonable interpretation, the claim requires a general relationship limitation, namely, that a first hydrophilicity merely be greater than a second hydrophilicity, which limitation is met by the combination of Fan and Barholm-Hansen. Specifically, Fan teaches a first flow channel surface which inherently has a first hydrophilicity and an opposing second flow channel surface which also inherently has a second hydrophilicity. Because Fan teaches different materials for the surfaces which inherently may possess different hydrophilicities, Fan suggests a hydrophilicity of an opposing surface greater than the first surface. In addition, Barholm-Hansen teaches a first hydrophilicity greater than a second hydrophilicity (see figure 2 and [0198] of Barholm-Hansen, which recites “the first surface area 4 is a general hydrophilic surface area 4, which is sufficiently hydrophilic to provide an ordinary capillary flow when the top substrate is joined to the base substrate. The top substrate may have any surface tension”). "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (see MPEP 2145 V). Because the top substrate of Barholm-Hansen may have any surface tension,  which includes the instance when the surface tension is higher because of a higher surface hydrophilicity than that hydrophilicity of the opposing surface as well as the instance where the surface tension is lower because of a lower surface hydrophilicity than the hydrophilicity of the opposing surface, Barholm-Hansen teaches a first surface having a higher hydrophilicity than a second surface. As a result, the combination of Fan and Barholm-Hansen teaches the limitations claimed in claim 1 and the rejection is respectfully maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):	
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 3, the claims recites “at least a part of the array of wells exhibits a well shape in the first flow channel surface in the form of a hexagon, wherein all wells exhibit a well shape in the first flow channel surface in the form of a hexagon”. It isn’t clear if the claim requires only some of wells to be hexagons or if all wells are required to be hexagons. For purposes of compact prosecution the claim requires at least one well to have a hexagonal shape.   
Claims 4 and 5 depend on indefinite claim 3 and are rejected as indefinite by virtue of their dependency on the indefinite claim 3. 

Claim Rejections - 35 U.S.C § 103
In the event the determination of the status of the application as subject to 35 U.S.C. § 102 and § 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 9-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Fan et (US Publication No. 2016/0289669) in view of Barholm-Hansen et al (US Publication No. 2010/0089529).
Regarding claim 1, Fan teaches a microfluidic device (referred to as an automated assay system in [0292] and illustrated in Figure 12) for thermocycling of a reaction mixture (see [0289], which recites “thermal cycling capability for performing PCR amplification”), comprising: 
an inlet opening (see [0292], which recites “one or more inlet ports for introducing cell samples, bead suspensions, or other assay reagents”); 
an outlet opening (see [0292], which recites “one or more outlet ports for delivery of fluids to a sample collection point or a waste reservoir”); 
a flow channel (referred to as a flow cell in [0046]) connecting said inlet opening (i.e. inlet port) and said outlet opening (i.e. outlet port) and defining a flow direction from the inlet opening (i.e. inlet port) through the flow channel (i.e. flow cell) to the outlet opening (i.e. outlet port) (see Figure 12 and [0298]), wherein the flow channel (i.e. flow cell) comprises a first flow channel surface (referred to as an interface layer in Figure 14A ) and a second flow channel surface (referred to as a substrate in Figure 14A) opposite to the first flow channel surface (i.e. interface layer), and an array of wells (referred to as a plurality microwell chambers in [0292]) provided in said first flow channel surface (i.e. substrate) for fluidic communication with the inlet opening (i.e. inlet port) and the outlet opening (i.e. outlet port) (see [0292], which recites “flow cell may include a plurality of microwell chambers that interface with a plurality of microwell arrays on a single substrate”), wherein the first flow channel surface (i.e. interface layer) provides a first hydrophilicity (see [0262], which recites “a hydrophilic material is desirable for fabrication of the microwell arrays” and [0289]) and at least a part of the second flow channel surface (i.e. substrate) provides a second hydrophilicity (see [0262], which recites “a hydrophilic material is desirable for fabrication of the microwell arrays” and [0289]). 
Though Fan suggests a channel surfaces made of different material inherently having different hydrophilicities, Fan doesn’t teach a microfluidic device having a first hydrophilicity greater than a second hydrophilicity, the microfluidic device including a first flow channel surface and a second flow channel surface opposite to the first channel wherein the first flow channel surface provides the first hydrophilicity and at least a part of the second flow channel surface provides the second hydrophilicity.  
In the analogous art of providing microfluidic device having at least one flow path including a base substrate with a first surface and a top substrate with a second surface, Barholm-Hansen et al teaches a flow path 13 wherethrough fluid may flow, the flow path 13 having a substrate 12 having a first surface and a base substrate 11 having a second surface 14 wherein the hydrophilicity of the first surface is higher than the hydrophilicity of the second surface  (see figure 2 and [0198], which recites “the first surface area 4 is a general hydrophilic surface area 4, which is sufficiently hydrophilic to provide an ordinary capillary flow when the top substrate is joined to the base substrate. The top substrate may have any surface tension”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a substrate with a different hydrophilicity compared to the hydrophilicity of an opposite substrate which inherently results in one surface having a greater hydrophilicity compared to the opposite surface because Fan suggests that the surfaces of a channel can be made of different material unsurprisingly resulting in a different surface having a different hydrophilicity (see [0267] of Fan). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a substrate with a different hydrophilicity compared to the hydrophilicity of an opposite substrate, which inherently results one of two situations: one surface having a greater hydrophilicity compared to the opposite surface or vice versa, because the supreme court has ruled that applying a known technique to a known device or method ready for improvement to yield predictable results is likely to be obvious (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding claim 2, the combination of Fan and Barholm-Hansen teaches the microfluidic device of claim 1, wherein the first hydrophilicity and/or the second hydrophilicity is provided by at least one of a surface treatment, and a hydrophilic coating (see [0267] and claim 2 of Fan, which recites “a surface of the at least 100 microwells comprises a plasma-treated surface”). Moreover, regarding the recitation of a method of making the microfluidic device, the determination of patentability is examined by the recited structure of the device and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed device is made does not differentiate the claimed device from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2113, see In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 Fed. Cir. 1985 where "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process"). 
Regarding claim 3, the combination of Fan and Barholm-Hansen teaches the microfluidic device of claim 1, wherein at least a part of the array of wells exhibits a well shape in the first flow channel surface in the form of a hexagon, wherein all wells exhibit a well shape in the first flow channel surface in the form of a hexagon (see claim 13 of Fan). 
Regarding claim 6, the combination of Fan and Barholm-Hansen teaches the microfluidic device of claim 1, wherein each well comprises a well length in the flow direction in a range of 50 μm to 300  μm , and/or a well width perpendicular to the well length in a range of 25  μm  to 150 μm , and/or a well depth in a range of 25  μm  to 200  μm (see [0298] of Fan, which recites “the width of fluid channels or microwell chambers may be at least 50 μm, at least 100 μm, at least 200 μm”). 
Regarding claim 7, the combination of Fan and Barholm-Hansen teaches the microfluidic device of claim 1, wherein at an edge of each well in the first flow channel surface facing towards the side of the inlet opening is a rounded edge (see claim 21 of Fan and [0243] of Fan, which recites “the closed end (or bottom) of the microwells will be flat, but curved surfaces (e.g., convex or concave) are also possible”).
Regarding claim 9, the combination of Fan and Barholm-Hansen teaches the microfluidic device of claim 1, wherein a rim is provided between adjacent wells for fluidic separation of the adjacent wells, each rim comprising a width of >10  μm (see [0256] of Fan).
Regarding claim 10, the combination of Fan and Barholm-Hansen teaches the microfluidic device of claim 1, wherein an aspect ratio between a height of the flow channel and a length of each well is in a range between 0.3 and 0.7 (see [0313] of Fan, which recites “the width of fluid channels or microwell chambers may be at least 50 μm, at least 100 μm”, therefore the aspect ratio between a height of the flow channel and a length, i.e. width, of each well can be 0.5).
Regarding claim 11, the combination of Fan and Barholm-Hansen teaches the microfluidic device of claim 1, wherein a height of the flow channel is in a range of 25  μm  to 200  μm (see [0299] of Fan).
Regarding claim 12 , the combination of Fan and Barholm-Hansen teaches the microfluidic device of claim 1, wherein the microfluidic device consists of two parts attachable to each other, wherein the microfluidic device is divided into the two parts along its longitudinal axis (see [0316] of Fan, which recites “cartridges will be fabricated as a series of separate component parts”).
 In addition as instant specification is silent as to unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to attach two parts to each other, since such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art, see  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 CCPA 1965). 
Regarding claim 13, the combination of Fan and Barholm-Hansen teaches the microfluidic device according to claim 12, wherein the flow channel with the array of wells as well as the inlet opening and the outlet opening is provided in one part of the microfluidic device providing the first flow channel surface (see [0316] of Fan, which recites “cartridges will be fabricated as a series of separate component parts”), and wherein the other part of the microfluidic device constitutes a cover part (referred to as a cover plate in [0302] of Fan) providing the second flow channel surface (see [0302]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to attach two parts to each other containing separate components because such modification would have involved making elements integral as the instant specification is silent as to unexpected results and making elements integral is generally recognized as being within the level of ordinary skill in the art, see  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 CCPA 1965). 
Regarding claim 14 , the combination of Fan and Barholm-Hansen teaches the microfluidic device of claim 1, wherein the microfluidic device is used for digital PCR or biochemical assaying of a sample provided in the form of the reaction mixture to each of the wells by means of said flow channel (see [0221] of Fan, which recites “digital PCR”, moreover a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, see Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)) 
Regarding claim 15, the combination of Fan and Barholm-Hansen teaches the microfluidic device of claim 1, wherein the microfluidic device is a consumable (see [0289]) and consists of a transparent material (see [0013], which recites “the substrate or flow cell further comprises a transparent window for optical imaging of the at least 100 microwells”) comprising at least one of Cyclic Olefin Copolymer COC and Cyclic Olephin Polymer COP (see [0101], which recites “FIGS. 53A-C show micrographs of a microwell array with a negative draft angle fabricated from cyclic olefin copolymer (COC)”) (see also [0342], which recites “optically transparent window, e.g. the microwell substrate itself or the side of the flow cell or microwell chamber that is opposite the microwell substrate, fabricated from a material that meets the spectral requirements for the imaging or spectroscopic technique used to probe the microwells. Examples of suitable optical window materials include, […] cyclic olefin polymers (COP), or cyclic olefin copolymers (COC)”). 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fan and Barholm-Hansen as applied to claim 3 above, and in further view of Turner-Yovanovitch (Non-Patent Literature “Hexagonal-Chambered Microfluidic Device: A New Method and Device for Capturing and Culturing Environmental Microbes”).
Regarding claim 4,  the combination of Fan and Barholm-Hansen teaches the microfluidic device of claim 3. 
The combination of Fan and Barholm-Hansen does not teach a microfluidic device wherein a vertex of each hexagonal well is oriented in the flow direction facing towards the side of the inlet opening, preferably wherein two vertexes of each hexagonal well arranged opposite to each other are oriented in parallel to the flow direction.
In the analogous art of providing microfluidic devices having wells, Turner-Yovanovitch et al teaches a microfluidic device wherein a vertex of each hexagonal well (referred to as a hexagonal trap in Figures 1A-B is oriented in the flow direction facing towards the side of the inlet opening (see Figures 1A which shows a microfluidic device design with inputs positioned at top and outputs at bottom, and  1B which shows a larger image of portion of hexagonal traps corresponding to a grey midsection of Figure 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hexagons of Tuner-Yovanovitch into the microfluidic device taught by the combination of Fan and Barholm-Hansen for the benefit of filtering and separating individual bacterium into different hexagonal chambers, thereby capturing and culturing bacteria that may typically be out-competed (see the introduction of Turner-Yovanovitch). 
Regarding claim 5, the combination of Fan and Barholm-Hansen teaches the microfluidic device of claim 3. 
The combination of Fan and Barholm-Hansen does not teach a microfluidic device wherein each hexagonal well comprises an elongated hexagonal shape, elongated in the flow direction.
In the analogous art of providing microfluidic devices having wells, Turner-Yovanovitch et al teaches a microfluidic device wherein a vertex of each elongated hexagonal well (referred to as a hexagonal trap in Figures 1A-B is oriented in the flow direction facing towards the side of the inlet opening, see Figure 2 and Figures 1A which shows a microfluidic device design with inputs positioned at top and outputs at bottom, and  1B which shows a larger image of portion of elongated hexagonal traps corresponding to a grey midsection of Figure 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hexagons of Tuner-Yovanovitch into the microfluidic device taught by the combination of Fan and Barholm-Hansen for the benefit of filtering and separating individual bacterium into different hexagonal chambers, thereby capturing and culturing bacteria that may typically be out-competed (see the introduction of Turner-Yovanovitch). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fan and Barholm-Hansen as applied to claim 7 above, and in further view of Owens et al ((US Publication No. 2018/0078936) and alternatively in view of Ali et al (International Publication WO 2012/128717).
Regarding claim 8, the combination of Fan and Barholm-Hansen teaches the microfluidic device of claim 7, wherein the rounded well edge is rounded by a radius < 10 μm .
Though the combination of Fan and Barholm-Hansen teaches a rounded well edge, the combination does not explicitly teach the dimensions of the rounding radius of the round well edge. 
In the analogous art of providing systems, devices and methods for microfluidics, Owens teaches a microfluidic system formed from blocks including channels including microchannels with rounded profiled wherein an edge radius in the range of about 5 μm to about 10 μm (see 0154] which recites “the channels can be machined into one or more of the side faces of the blocks to create grooves or microchannels with a generally rectangular profile, though grooves or microchannels of other geometries can also be formed, such as those with rounded or triangular profiles.  […] microchannels can have a width approximately in the range of about 150 μm to about 500 μm, a depth approximately in the range of about 50 μm to about 500 μm, an edge radius approximately in the range of about 5 μm to about 10 μm”). 
In addition, in the analogous art of providing microfluidic devices, Ali teaches a microfluidic device having cell isolation wells 260 having a rounded end to direct cells into the well where the radius is 10 μm (see Figure 5).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to change size of rounded edge radius because such modifications would have involved a mere change in the size or dimension of an edge of a well.  A change in size or dimension is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 220 F.2d 459, 105 USPQ 237 CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 1984).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fan and Barholm-Hansen further in view of Olanrewaju et al (“Capillary microfluidics in microchannels: from microfluidic networks to capillaric circuits”).
Regarding claim 16, the combination of Fan and Barholm-Hansen teaches microfluidic device of claim 1. 
The combination doesn’t teach a microfluidic device having a first flow channel surface having a first hydrophilicity comprising a surface contact angle in a range of 30° to 50° and the second flow channel surface opposite to the first flow channel surface, the second flow channel surface having a hydrophilicity comprising a surface contact angle in a range of 80° to 90°.
In the analogous art of providing microfluidic devices, Olanrewaju et al teaches a capillaric circuit for DNA analysis and thermocycling PCR amplification, the capillaric circuit including a microchannel having heterogenous contact angles for a hydrophilic top cover having a contact angle of approximately 110 degrees and a hydrophilic bottom of approximately 30 degrees (see the legend of Figure 3). In addition, Olanrewaju teaches that a contact angle significantly smaller than 90 degrees is important because the capillary pressure becomes insignificant when approaching 90 degrees, and a single imperfection in the microchannel can lead to local changes in contact angle that could disrupt circuit functionality.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface tension of opposing walls of a channel such that the top cover has a contact angle of approximately 90 and the opposing bottom has a contact angle of approximately 30 for the benefit of avoiding trapping air bubbles, increasing usable volume and not leading to unwanted large flow resistance in the flow path (see the legend of Figure 3, which recites “(D) Image showing air bubble trapped in microchannel as a result of corner flow proceeding quickly alongside and bottom walls and reaching the channel outlet before the bulk of the liquid does – resulting in air bubble trapping, reduction in usable volume, and leading to unwanted large flow resistance in the flow path”). 

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fielden et al (International Publication WO 2004/103891) teaches a “hydrophilic microconduit and non-wettable/wettable surface areas. The hydrophilic microconduit may be branched, unbranched, bent or straight. The fluidic function used in the first aspect and formed in the second aspect may comprise a local non-wettable surface area in one, two or more of the inner walls of the hydrophilic microconduit (inner wall means anyone of a side wall, a top wall and a bottom wall). The expressions "wettable" and "non-wettable" surfaces are relative. In the context of the instant invention, the term "non-wettable surface" therefore means a surface area that has a water contact angle that is larger than the water contact angle of an abutting "wettable surface area". The difference in water contact angles between a non-wettable and an abutting wettable surface area is thus typically > 5°, such as > 20° or > 35° or > 50°. In most cases the water contact angle of a wettable surface is < 90° and of a non-wettable surface is > 90°, respectively. Non-wettable compounds or agents are substances that when applied as a coat on a smooth surface gives the surface a water contact angle 90°, such as > 100° or > 110°” (see page 2 lines 10-25).
Brown et al (US Publication No 2015/0017709) teaches a sample holder of a microfluidic device for nucleic acid amplification such that in order to achieve improved filling properties the sample holder exhibits a complex structure with a hydrophilic bottom and hydrophobic sidewalls (see [0077]). 
Cooney (US Publication 2012/196767) teaches D2 discloses paragraphs a microfluidic device (100) (see [0056]-[0065] and in figures 1-4B) suitable for thermocycling of a reaction mixture, comprising: an inlet opening (112); an outlet opening (114); a flow channel (110) connecting said inlet opening and said outlet opening and defining a flow direction from the inlet opening (112) through the flow channel to the outlet opening (114), wherein the flow channel comprises a first flow channel surface and a second flow channel surface opposite to the first flow channel surface, and an array of wells (130) provided in said first flow channel surface for fluidic communication with the inlet opening and the outlet opening, wherein the first flow channel surface provides a first hydrophilicity and a least a part of the second flow channel surface provides a second hydrophilicity  (see [0062]).
Song (US Publication 2014/141438) teaches a microfluidic device including a sample distribution network including a plurality of sample chambers configured to be loaded with biological sample for biological testing of the biological sample while in the sample chambers, the biological sample having a meniscus that moves within the sample chambers during loading, the sample distribution network further including a plurality of inlet channels, each inlet channel being in flow communication with and configured to flow biological sample to a respective sample chamber, and a plurality of outlet channels, each outlet channel being in flow communication and configured to flow biological sample from a respective sample chamber wherein at least some of the sample chambers includes a physical modification configured to control the movement of the meniscus so as to control bubble formation within the at least some sample chambers (see abstract), the modification being a surface modification that alters a hydrophilicity of a portion of the sample chamber (see [0011]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached 9 A.M. to 5 P.M. Monday through Thursday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BORTOLI/Examiner, Art Unit 1797   
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797